          Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 1 of 24




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Philadelphia Vietnam Veterans               )
Memorial Society                            )
                                            )
                        Plaintiff,          )
                                            )
        v.                                  )
                                            )
                                            )                 Civil Action No. 20-cv-05418
JAMES KENNEY, in his official               )
capacity as Mayor of the City of            )
Philadelphia; TUMAR ALEXANDER               )
in his official capacity as Acting Managing )
Director of the City of Philadelphia        )
                                            )
                        Defendants.         )
                                            )
__________________________________________)

THE UNITED STATES’ STATEMENT OF INTEREST IN SUPPORT OF PLAINTIFF’S
  COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF


I.      INTRODUCTION

     Pursuant to 28 U.S.C. § 517, the United States respectfully submits this Statement of Interest

supporting Plaintiff’s Complaint for Declaratory Judgment and Injunctive Relief, filed October

30, 2020. ECF No. 1.1


1
 The United States regularly files statements of interest and amicus briefs on important issues of
fundamental rights in courts at every level, from trial courts to the Supreme Court of the United
States. Section 517, in its entirety, provides: “The Solicitor General, or any officer of the
Department of Justice, may be sent by the Attorney General to any State or district in the United
States to attend to the interests of the United States in a suit pending in a court of the United
States, or in a court of a State, or to attend to any other interest of the United States.” 28 U.S.C.
§ 517. Section 517 provides clear statutory authority for the United States, in its discretion, to
            Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 2 of 24




        This is a case about more speech, not less. It is also a case about Philadelphia’s double

standard whereby it treats some types of speech (unpermitted protests) much more favorably

than others (permitted parades and other expressive gatherings). There is no possible public

health justification for this double standard. The City’s policy of banning parades and other

expressive gatherings fails as a matter of constitutional law and basic common sense. Critically,

the solution to eliminating this double standard is not to discourage or limit protests–two wrongs

do not make a right. Instead, the solution is to allow all speakers to express themselves in

accordance with their constitutional rights. The City’s illogical and unconstitutional ban on

parades and other expressive gatherings should be eliminated. Again, more speech is the answer,

not less.

        The United States is committed to protecting the freedoms guaranteed by the First

Amendment, which lie at the heart of a free society and are the “effectual guardian of every other

right.” James Madison, Virginia Resolutions (Dec. 21, 1798), 5 The Founders’ Constitution, 135,

136 (Philip B. Kurland & Ralph Lerner eds., 1987). In the midst of the COVID-19 pandemic, the

United States has a strong interest in the development and maintenance of public health policies

that protect citizens from harm while still respecting their First Amendment rights, including the

peaceful exercise of the freedom of speech, freedom to assemble, and freedom to petition the

government on matters of public importance in a traditional public forum.




attend to its interests in any court or proceeding to which it is not a party. The United States has a
long history of using this authority in private suits, filing over 600 statements of interest since
1925. Victor Zapana, Note, The Statement of Interest as a Tool in Federal Civil Rights
Enforcement,” 52 Harv. C.R.–C.L. L. Rev. 227, 228-29 (2017).


                                                  2
         Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 3 of 24




       The City of Philadelphia has announced an “Event Moratorium,” imposing a blanket ban

on issuing permits for any large public gathering–initially of more than 50 people, subsequently

increased to 150 people. While the City has allowed unpermitted demonstrations to occur, it has

banned certain types of protected public gatherings, such as parades. Hurley et al v. Irish-

American Gay, Lesbian and Bisexual Group of Boston, 515 U.S. 557 (1995) (unanimously

holding that parades are protected First Amendment activity). Parades come in many shapes and

sizes, with myriad messages. Some are groups not much larger than 150 people and seek to

express solemn messages. And, by their nature, parades almost always necessitate street closures

and other safety measures, therefore requiring coordination and planning with the City through a

permitting process. To hold a parade without coordination with the City is to invite disruption, or

even harm.

       The demonstrations that ensued after George Floyd’s death have shown the enduring

importance of the First Amendment and the rights to free speech and free assembly. But those

rights apply to all forms of speech and assembly; it is unconstitutional for the Philadelphia

municipal government to shut down certain types of speech, while allowing other types of

speech to proceed unchecked. More to the point, the City allows (and even encourages) large

protests, but not parades or other expressive gatherings. This raises the specter of viewpoint

discrimination – that the City is favoring certain kinds of speech because of its message.

       Thus, while Philadelphia officials continue to bless unpermitted protests, the City has

stated that it will deny a permit to groups seeking to engage in other forms of First Amendment-

protected activity. The supposed reason for the blanket permitting ban is to prevent the spread of

COVID-19 by eliminating large outdoor gatherings. By contrast, for those willing to take to the



                                                 3
         Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 4 of 24




streets without a permit, a group of any size can do so – even if that group eschews social

distancing, masking, or any other CDC guideline. This is true even though the same concerns

about virus transmission would obviously apply with equal force to both situations. The City’s

disparate treatment (and double standard) is illogical, favors particular speakers and issues, does

not serve public health purposes, and is unconstitutional.

       Indeed, the Supreme Court has often struck down ordinances where the distinction

between two types of speech or expression is unrelated, or only tangentially related, to the

government’s asserted interest. This is so especially where a less blunt approach could achieve

the same ends. In short, if the City’s concern is that a large parade could cause an increase in

transmission of COVID-19, a blanket ban for groups over 150 is not narrowly tailored to serve

that interest, especially while also allowing other large gatherings to take place without permits.

Moreover, when contrasted with the City’s recent decision to allow gatherings of up to 7,500

people in outdoor venues (including for Eagles games),2 the Event Moratorium is all the more

unjustified. Rather than a blanket ban, the Constitution requires a narrowly tailored approach that

might, for example, allow event organizers an opportunity to demonstrate appropriate safety

measures.




2
 “Philly increases crowd size limits, allowing fans at Eagles games,” available at
https://www.inquirer.com/ news/philadelphia-coronavirus-covid-restrictions-eagles-lincoln-
financial-field-20201013.html

                                                 4
         Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 5 of 24




II.    BACKGROUND3

       A. The Event Moratorium

       On July 14, 2020, due to the ongoing COVID-19 public health crisis, the City of

Philadelphia (“the City”) issued an “Event Moratorium” stating that the City “will not accept,

review, process, or approve applications, issue permits, or enter into agreements for special

events or public gatherings of 50 or more people on public property through February 28, 2021.”

See July 14, 2020 Press Release, attached as Exhibit A to PVV Compl.4

       At Philadelphia Mayor Jim Kenney’s July 14, 2020 press conference announcing the

Event Moratorium, then-Managing Director of the City of Philadelphia, Brian Abernathy,

advised that the Event Moratorium would apply to those event organizers who follow the usual

permitting process: “[w]hen we look at events, most of those are planned well in advance—

months in advance—and they work with our Office of Special Events in order to do that. Those

are the events that we are talking about.”5

       This chilling effect of the Event Moratorium is evident and is set forth in the plaintiff’s

Complaint. For example, each September 11, Philadelphia and other communities throughout the

country commemorate the 9/11 terrorist attacks on our country, taking time to mourn the victims,



3
  For purposes of this brief, the United States assumes the truth of the facts alleged in the
Plaintiff’s Complaint for Declaratory Judgment and Injunctive Relief. It also relies on publicly
available information and, similarly, assumes the truth of those materials at this stage in the
proceeding.
4
  On September 15, 2020, the City issued a subsequent order expanding the number of people at
public gatherings to 150 or more. “Fourth Amendment Regarding Activities Permitted Under the
Emergency Order,” at https://www.phila.gov/media/20200916093737/Order-9-15.pdf. It
continues its Event Moratorium and will not consider any special event permits.
5
  See Mayor’s Press Conference, https://www.youtube.com/watch?v=6vtzHF-KwTQ&list
=PLjOjrf1VwmXfmqIGbTZF69BnclnljP28u&index=68&t=0s.


                                                 5
         Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 6 of 24




honor the heroism of first responders, and remember a time when citizens stood united in support

of America and against those who would do our country harm. PVV Compl. ¶¶ 28-29. Yet,

public 9/11 commemorations were muted in Philadelphia in 2020. Id. Countless other activities

have or will be canceled, such as the annual Philadelphia Puerto Rican Day parade, the German-

American Steuben Parade, the Polish-American Pulaski Day Parade, the Ethiopian Day Parade

and Festival, OutFest, the Southwest Philadelphia Pride Day Parade, the Nicetown Give Back

Festival & Parade, the Philadelphia Veterans Day parade, the South 9th Street Italian Market

Festival, the Thanksgiving Day Parade, and the New Year’s Day Parade. By closing the

permitting process, the City has also denied event organizers the opportunity to determine in

advance whether a planned activity will be deemed exempt from the Event Moratorium or a

violation of the law. Id. ¶¶ 28-29.

       B. Large Public Demonstrations Allowed

        Following the Event Moratorium, the City has routinely allowed large public

demonstrations, despite the fact that most of these events far exceeded the capacity limitations

outlined in the Event Moratorium.6 For example, large crowds gathered all summer around City

Hall and various public properties to protest the killing of George Floyd in Minneapolis. The

City also allowed large crowds to assemble in a semi-permanent “tent city” encampment along




6
 More information about planned protests can be found on www.phillyprotest.com, a site not
affiliated with the City, and also through the City’s “Alert Philadelphia” notifications (see
https://centercityphila.org/ccd-services/public-safety/crime-prevention). As is evident from these
sources, the various protests are planned, scheduled and announced in advance – sometimes even
occurring at a regularly scheduled time every week. They are not spontaneous.


                                                6
         Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 7 of 24




the Benjamin Franklin Parkway.7 In late August, large crowds again gathered throughout the

City to protest the shooting of Jacob Blake in Wisconsin.8 Recently, large crowds were permitted

to gather around the National Constitution Center to protest a town hall meeting held by

President Donald Trump.9

       Mayor Kenney has expressed support for these large protests. For example, on July 8,

2020, he waived all code violation notices for people who protested in large groups during the

month of June 2020.10 On July 16, 2020, he announced that the City would postpone closing the

large downtown encampments, adding, “[t]his demonstration activity casts an important light on

the racial inequities in our society that impact homelessness and frankly have informed

inadequate solutions.”11

       While the City’s stated rationale in imposing the Event Moratorium is to stop the spread

of the virus, the City has downplayed the idea that large protests have led to a spread in COVID-

19. Indeed, Philadelphia Health Commissioner Dr. Thomas Farley has expressed skepticism that



7
  “How Philly’s Summer of Protests Revitalized the Affordable Housing Movement,”
(Philadelphia Inquirer Sept. 15, 2020) available at https://www.inquirer.com/news/
philadelphia/philadelphia-homeless-encampments-black-lives-matter-housing-justice-
20200915.html.
8
  “Protest held in Philadelphia for Jacob Blake who was shot by police in Wisconsin,” (Aug. 27,
2020) available at https://6abc.com/jacob-blake-shooting-philadelphia-protest-philly-
bideo/6390453/
9
  See “Trump town hall in Philadelphia prompts protests near National Constitution Center,
march through Center City,” (Philadelphia Inquirer Sept. 15, 2020) available at
https://www.inquirer.com/news/trump-visit-town-hall-philadelphia-national-constitution-center-
protest-20200915.html.
10
   See “Mayor Kenney waives code violation notices for recent Philly protests,” at
https://whyy.org/articles/mayor-kenney-waives-code-violation-notices-for-recent-philly-
protests/.
11
   See “City Provides Update on Protest Camp,” at https://www.phila.gov/2020-07-16-city-
provides-update-on-protest-camp/.


                                                7
         Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 8 of 24




the initial wave of protests caused an increase in the incidence of the virus, stating “I can say that

if (the protests) were to cause a substantial increase in the spread, I would have expected an

increase earlier.”12 He continued, “I don’t believe the protest had a big impact, but I’m not sure

and we’ll ever know.” Id. To date, the United States is unaware of any City official discouraging

the protests from occurring, based on worries about the spread of the virus.

        C. The Philadelphia Vietnam Veterans Memorial Society

        The Philadelphia Vietnam Veterans Memorial Society (“PVV”) is an organization of

veterans that exists to promote, honor, and dignify the memory of all military veterans who

served in Vietnam. PVV Compl. ¶¶ 13-17. Among other things, PVV fulfills this mission by

providing honor guards and rifle teams to attend veteran burial details and by participating in

parades and other public events. Id. PVV’s funding comes primarily from charitable donations

generated through PVV’s participation in public events and fundraisers that the organization

holds throughout the year. Id. ¶¶ 1, 16. In its Complaint, PVV states that as a direct result of the

Event Moratorium, it is prohibited from holding or participating in many of the public events that

support its mission. Id. at ¶ 17.

        On September 18, 2020, the City wrote to PVV. While it refused to issue a permit to

PVV for any activity, it stated that, should PVV hold a parade, the City would not forcibly

disperse it. Id. ¶ 53. However, the City did not coordinate with PVV via the permit processing to

ensure that City resources could be adequately deployed. Id. ¶ 56. In fact, the City explicitly

declined any such resources, stating “[n]or can the City devote significant resources related to



12
   See “Did protests impact Philly's COVID-19 case increase? Dr. Farley explains,” at
https://6abc.com/philly-protest-covid19-covid-19-testing/6285761/.


                                                  8
         Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 9 of 24




the planning of large-scale events[.]” See Exhibit C to PVV Complaint, Sept. 18, 2020 Letter

from City to PVV. And, left unsaid was that PVV would still violate the Event Moratorium by

holding a parade or other gathering. Id. ¶¶ 53-56. This failure to engage with PVV stands in stark

contrast with recent protests, where Mayor Kenney has planned for and devoted significant

municipal resources and policemen for “potential protest activity and large crowds.”13

       D. September 21, 2020 Supplemental Order

       In its September 18, 2020 response to PVV, the City also advised that it would be issuing

a revised order regarding outdoor gatherings. On September 21, 2020, the City issued a

“Supplemental Order Regarding Application of the Emergency Order Allowing Limited

Reopening of Businesses, Advising Philadelphians that They are Safer at Home, and

Establishing Safety Measures to Prevent the Spread of 2019 Novel Corona Virus (COVID-19).”

See Exhibit D to PVV Compl. The supplemental order provides that the City “will not be

evaluating applications for special events or demonstration permits for the duration of this Order

and any subsequent renewals.” Id. The supplemental order further states that the City will not be

enforcing permitting requirements for gatherings of 150 people or less; however, “[a]ll other

permitting and licensing requirements must be followed.” Id. The City also changed its eight-

month moratorium date and stated that the supplemental order would remain in effect for 30

days, renewable based on evidence-based recommendations of the Department of Health. Id.

       Thus, since July 14, 2020, the City has not accepted any permit applications or granted

any permits, including for any of the protests and demonstrations described above. See PVV


13
  See “City Plans for Potential Protests Following Grand Jury Decision in the Breonna Taylor
Case,” at https://www.phila.gov/2020-09-23-city-plans-for-potential-protests-following-grand-
jury-decision-in-the-breonna-taylor-case/.

                                                9
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 10 of 24




Compl., Ex. C., Sept. 18, 2020 Letter from City to PVV (“We are not currently granting permits

for any protests, parades, demonstrations, festivals, etc. We did not grant any permits for the

recent racial justice protests, or for any other recent spontaneous demonstrations.”).

       E. Philadelphia Is Now Allowing Gatherings of Up to 7,500 People in Outdoor
          Venues, But Did Not Change Its Event Moratorium

       Starting on October 16, 2020, the City now allows gatherings of up to 7,500 in outdoor

venues, including for Eagles games.14 Mayor Kenney has stated that the City’s decision was

based on evidence that the virus does not spread as easily outside as it does indoors.15 Despite

this rationale, which of course would apply equally to parades and other expressive gatherings,

the City has not lifted the Event Moratorium.

III.   ARGUMENT

       Expressive activity by groups like PVV is protected by the First Amendment. Even

during a pandemic, government restrictions on such activity must actually serve the City’s

interest in reducing transmission of the virus. As discussed below, the City’s Event Moratorium

does not deserve deference described under Jacobson v. Massachusetts, 197 U.S. 11 (1905).

Rather, this Court should find that upon proper application of First Amendment principles, the

City’s actions potentially implicate viewpoint discrimination; and, even if the Moratorium Order

were deemed content neutral, it still is not a legitimate time, place, and manner regulation.

Indeed, the manner in which the City has allowed large demonstrations to proceed eviscerates its

supposed public heath rationale for the Event Moratorium.


14
   “Philly increases crowd size limits, allowing fans at Eagles games,” available at
https://www.inquirer.com/ news/philadelphia-coronavirus-covid-restrictions-eagles-lincoln-
financial-field-20201013.html
15
   Id.


                                                10
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 11 of 24




       A. There Is No Pandemic Exception to the Constitution
       The First Amendment, which is incorporated against the states through the Fourteenth

Amendment, provides that “Congress shall make no law . . . abridging the freedom of speech, . . .

or the right of the people peaceably to assemble, and to petition the Government for a redress of

grievances.” U.S. Const. Amend. I; see Lovell v. City of Griffin, 303 U.S. 444, 450 (1938). “The

values embodied in the [F]irst [A]mendment . . . constitut[e] the hallmark of free societies.”

Monterey Cty. Democratic Cent. Comm. v. United States Postal Serv., 812 F.2d 1194, 1196 (9th

Cir. 1987).

       The United States Constitution and its Bill of Rights protect us at all times. These

protections are especially important during times of public health crisis, such as the current

COVID-19 pandemic, when the federal government and states have taken unprecedented steps to

contain the spread of the novel coronavirus.

       It is true that the Constitution generally provides for some deference to necessary,

temporary measures taken by the government to meet a genuine health emergency. The Supreme

Court took up this issue over 100 years ago in Jacobson v. Massachusetts, 197 U.S. 11, 29

(1905). As to government restrictions during a public health emergency, the Court stated that, “in

every well-ordered society charged with the duty of conserving the safety of its members the

rights of the individual in respect of his liberty may at times, under the pressure of great dangers,

be subjected to such restraint, to be enforced by reasonable regulations, as the safety of the

general public may demand.” Id. at 29.

       That deference is not absolute, however. A state may not simply invoke a public health

emergency and ban all individuals from exercising the very rights they use to hold those officials



                                                 11
          Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 12 of 24




accountable. To the contrary, the Supreme Court has “repeatedly” admonished that “laws which

actually affect the exercise of these vital rights cannot be sustained merely because they were

enacted for the purpose of dealing with some evil within the State’s legislative competence, or

even because the laws do in fact provide a helpful means of dealing with such an evil.” United

Mine Workers of Am., Dist. 12 v. Illinois State Bar Ass’n, 389 U.S. 217, 222 (1967) (citing

cases).

          And, as Justice Alito recently noted, the calculus likely changes even further when the

government’s actions during a public health emergency not only implicate fundamental

constitutional rights but are also widespread and long-lasting. See, e.g., Calvary Chapel Dayton

Valley v. Sisolak, 140 S. Ct. 2603, 2608 (Alito, J., dissenting from denial of injunctive relief)

(“[I]t is important to keep in mind that Jacobson primarily involved a substantive due process

challenge to a local ordinance requiring residents to be vaccinated for small pox. It is a

considerable stretch to read the decision as establishing the test to be applied when statewide

measures of indefinite duration are challenged under the First Amendment or other provisions

not at issue in that case.”). Furthermore, “[a]t the dawn of an emergency—and the opening days

of the COVID–19 outbreak plainly qualify— public officials may not be able to craft precisely

tailored rules,” and so “at the outset of an emergency, it may be appropriate for courts to tolerate

very blunt rules,” but “a public health emergency does not give Governors and other public

officials carte blanche to disregard the Constitution for as long as the medical problem persists.”

Id. at 2605. In such cases, the government’s actions should generally satisfy the same legal tests

used outside of public health emergencies – e.g., restrictions on First Amendment activities must

“withstand strict scrutiny” just as in any other case involving First Amendment restrictions, id. at



                                                  12
          Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 13 of 24




2608 – although the government’s competing interests admittedly may be greater than during a

non-emergency.

         Recently, on October 9, 2020, another federal court recognized the foregoing limitations

on the Jacobson framework. First, it noted the “unique array of claims before the Jacobson

Court—such as that the regulation violated the preamble and spirit of the Constitution—

including none under the First Amendment.” Capitol Hill Baptist Church v. Bowser, No. 1:20-

cv-027210, 2020 WL 5995126, at *7 (D.D.C. Oct. 9, 2020). Second, acknowledging that

Jacobson “leav[es] room for an energetic response by the political branches to the many

uncertainties accompanying the onset of a public health crisis,” nevertheless “when a crisis stops

being temporary, and as days and weeks turn to months and years, the slack in the leash

eventually runs out.” Id.; cf. Roberts v. Neace, 958 F.3d 409, 414-15 (6th Cir. 2020) (per curiam)

(“While the law may take periodic naps during a pandemic, we will not let it sleep through

one.”)

         Although the precise legal tests may change based on the specific restriction at issue, the

bottom line remains the same: there is no pandemic exception to the Constitution and our

fundamental rights. Individual rights set forth in the Constitution are always operative and

restrain government action. Thus, Jacobson does not require judicial abdication with respect to

Philadelphia’s public health directives that impinge on the exercise of core First Amendment

rights. Rather, the Court in Jacobson stressed that “no [emergency health] rule prescribed by a

state . . . shall contravene the Constitution of the United States, nor infringe any right granted or

secured by that instrument[.]” 197 U.S. at 25. The government’s actions should generally,

therefore, satisfy the same legal tests used outside of public health emergencies, i.e., restrictions



                                                  13
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 14 of 24




on First Amendment activities must withstand ordinary constitutional scrutiny, just as in any

other case involving First Amendment restrictions. Butler v. Wolf, 2020 WL 5510690, at *5-10

(W.D. Pa. Sept. 14, 2020). Recent decisions by federal district courts in Pennsylvania and New

York have adopted this rationale when striking down state-wide restrictions on the freedom of

assembly. See id.; Soos v. Cuomo, 2020 WL 3488742, at **7-12 (W.D.N.Y. June 26, 2020); cf.

Capitol Hill Baptist Church, 2020 WL 5995126, at *8-10.

       In short, while local governments have broad authority to protect the public during public

health crises like the COVID-19 pandemic, a municipality does not have carte blanche to ban

peaceful public parades and other events that require permits – especially while allowing other

forms of First Amendment activity to take place with no restrictions at all. Nor may a

municipality favor certain views and forms of First Amendment expression (i.e., certain protest

activity) over others (here, expressive speech and association by veterans).

       B. The Enforcement of the City’s Event Moratorium Raises Significant Viewpoint
          Discrimination Concerns.

       One of the most basic protections of the Free Speech Clause is that the government may

not as a general matter privilege certain speech which it favors and restrict other speech that it

does not. See, e.g., Lamb’s Chapel v. Center Moriches Union Free Sch. Dist., 508 U.S. 384, 394

(1993) (invalidating exclusion of church’s religious speech from forum and explaining that “the

First Amendment forbids the government to regulate speech in ways that favor some viewpoints

or ideas at the expense of others.”); United States v. Armstrong, 517 U.S. 456, 463-468 (1996)

(addressed selective enforcement); see also Widmar v. Vincent, 454 U.S. 264, 269 n.6 (1981)

(holding that exclusion of religious worship from speech forum was impermissible




                                                 14
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 15 of 24




discrimination, and rejecting argument that “religious worship” is “not speech protected by” the

First Amendment, but instead is an “act” undeserving of First Amendment protection).

       Accordingly, the court must consider whether the City’s COVID-19 limitations are being

enforced in a viewpoint-neutral way. Our country’s response to recent events has shown the

importance of peaceful protests to maintaining our civil fabric. Across the country, many

thousands of people have gathered to express their views on a wide range of topics, including

social justice matters of national significance. But speech the government deems important and

socially beneficial cannot under the First Amendment be used as a basis for allowing certain

speakers and barring others.

       Here, as noted above, the City and Mayor Kenney have encouraged and allowed large-

scale political protests in support of a variety of causes, including those regarding the shooting of

Jacob Blake and the death of George Floyd. The City has also waived code violations and in so

doing provided a justification based on the viewpoint expressed. In the words of Mayor Kenney:

“[I]n waiving these notices, I recognize . . . their message—Black lives matter—needs to be

heard every day until systemic racism is fully eradicated from this city and nation.”16

       Plainly, the First Amendment “forbids the government [in Philadelphia] to regulate

speech in ways that favor some viewpoints or ideas at the expense of others.” Lamb’s Chapel,

508 U.S. at 394. Denying PVV the opportunity to stage and carry out its proposed gatherings on

equal terms as the social justice protests the City has allowed and encouraged is arguably

impermissible viewpoint discrimination under the First Amendment. See, e.g., Capitol Hill, 2020


16
   See “Mayor Kenney waives code violation notices for recent Philly protests,” at
https://whyy.org/articles/mayor-kenney-waives-code-violation-notices-for-recent-philly-protests/
(emphasis added).

                                                 15
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 16 of 24




WL 5995126, at *8 (“[H]igh-profile government officials encouraging and participating in

protests ‘sent a clear message that mass protests are deserving of preferential treatment.’”)

(quoting Soos, 2020 WL 3488742, at *12)). To say that parade organizers and others seeking to

engage in group expressive activity can do what social justice protesters did over the summer

and hold their events without permits is no response. There is no reason to believe that the Mayor

will necessarily praise their speech as he did the speech of recent protesters, suspend code

violations, and otherwise permit them to engage in their expression in the same way those

praised by the Mayor have been able.

       If viewpoint discrimination is found on the record in this case, then that action must meet

the demanding standard of being justified by a compelling interest pursued through the least

restrictive means. That would be a very difficult showing. The City would have to show that its

interest in prohibiting the PVV’s and third parties’ proposed expressive activity, while allowing

(and encouraging) even larger gatherings for protests, furthers a compelling interest and is

narrowly tailored to address that interest. See Butler, 2020 WL 5510690, at *15 (invaliding

certain COVID-19 limitations implicating the First Amendment as “not narrowly tailored”). As

another district court held recently, with respect to COVID-19 limitations on religious worship,

“the District’s (and in particular, [the Mayor’s]) support for at least some mass gatherings

undermines its contention that it has a compelling interest” in its regulation. Capitol Hill Baptist

Church, 2020 WL 5995126, at *8; see also id. (explaining that the District of Columbia’s

“apparent encouragement of these protests also implies that the District favors some gatherings

(protests) over others (religious services).”). The City would also need to somehow rebut the

contention made by other municipalities that physical movement – which occurs both in a parade



                                                 16
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 17 of 24




and a political protest – actually reduces the risk of the spread of COVID-19. Capitol Hill Baptist

Church, 2020 WL 5995126, at *9.

       C. The City’s Event Moratorium is Not a Legitimate Time, Place, and Manner
          Regulation.

       The City may try to claim that its Event Moratorium is a viewpoint and content-neutral

regulation, but even if true, it is not a legitimate time, place, and manner regulation. “To

ascertain what limits, if any, may be placed on protected speech, [the Supreme Court] ha[s] often

focused on the ‘place’ of that speech, considering the nature of the forum the speaker seeks to

employ.” Frisby v. Schultz, 487 U.S. 474, 479 (1988). Traditional public forums, such as streets

and parks, “have immemorially been held in trust for the use of the public, and, time out of mind,

have been used for purposes of assembly, communicating thoughts between citizens, and

discussing public questions.” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37,

45 (1983) (quoting Hague v. CIO, 307 U.S. 496, 515 (1939)). In such forums, content-based

regulations must be “necessary to serve a compelling state interest” and “narrowly drawn to

achieve that end,” while content-neutral regulations of the “time, place, and manner of

expression” must be “narrowly tailored to serve a significant government interest, and leave open

ample alternative channels of communication.” Id.

       Accordingly, even if the City claims that its ban is a content-neutral time, place, and

manner regulation, such a regulation would still be subject to intermediate scrutiny. Although no

one disputes that slowing the spread of COVID-19 is a “significant governmental interest,”

McCullen v. Coakley, 573 U.S. 464, 477 (2014) (citation omitted), to survive First Amendment

scrutiny as a time, place, and manner regulation, the City’s ban would need to be narrowly




                                                 17
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 18 of 24




tailored to serve that interest and leave open ample alternative channels for plaintiff’s speech.

United States v. Grace, 461 U.S. 171, 177 (1983).

       The “narrowly tailored” standard, while not requiring a regulation to be the least

restrictive or least intrusive means of promoting the asserted interest, still requires a “reasonable

fit between [the government’s] legitimate interests” and “the means chosen to serve those

interests.” City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 416 (1993); see also

Ward v. Rock Against Racism, 491 U.S. 781, 799 (1989) (the rejection of the least restrictive

means test for time, place or manner regulations “does not mean that a . . . regulation may burden

substantially more speech than is necessary to further the government's legitimate interests”). As

the Third Circuit has explained: “[w]hile the requirement of narrow tailoring does not mean that

the ordinance must be the least restrictive means of serving the Borough’s substantial interests,

[g]overnment may not regulate expression in such a manner that a substantial portion of the

burden on speech does not serve to advance its goals.” Phillips v. Borough of Keyport, 107 F.3d

164, 174 (3d Cir. 1997) (quotation omitted); see also U.S. Sound & Service, Inc. v. Tp. of Brick,

126 F.3d 555, 558–59 (3d Cir. 1997).

       The City’s ban is not a reasonable fit for its health and safety goals. The ban excessively

and improperly burdens the PVV’s contemplated speech and assembly, as well as the speech of

any citizens who seek a permit, when compared to individuals or groups who do not apply for a

permit. The City has stated that it will not enforce any safety measures on the gathering of large

groups if such groups demonstrate or assemble without a permit.17 But the City has not offered



17
  See Mayor’s Press Conference, https://www.youtube.com/watch?v=6vtzHF-KwTQ&list
=PLjOjrf1VwmXfmqIGbTZF69BnclnljP28u&index=68&t=0s.


                                                 18
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 19 of 24




any plausible explanation as to how large demonstrations that have taken place without a permit

are somehow safe, while those that seek a permit are forbidden on supposed public safety

grounds. Similarly, as noted, the City now allows gatherings of up to 7,500 people in outdoor

venues, relying on evidence that the virus does not spread as easily outside as it does indoors.

While this rationale applies equally to outdoor parades, the City has not lifted the Event

Moratorium. Nor has it even attempted to explain the rationale for treating sports fans one way,

but those seeking a permit for constitutionally protected activity another way.

       This disparate treatment (and obvious double standard) unfairly punishes the First

Amendment rights of PVV and permit-seeking groups – those that seek the assurance ex ante

that their actions are lawful and that wish to hold gatherings that require coordination with the

City – while allowing non-permitted groups to exercise their First Amendment rights,

notwithstanding the City’s supposed concern for COVID-19 safety. A key constitutional inquiry

is often whether the government is treating like behavior alike. The government cannot subject

protected activity to restrictions that are “more severe” than the “restrictions [that] apply to

comparable” non-protected activity, or draw artificial distinctions within such protected activity.

South Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613 (2020) (Roberts, C.J.,

concurring in denial of injunctive relief).

       The City’s distinction between the two types of events that are essentially identical,

except that the organizers of one pursued a permit while the organizers of the other did not, bears

no relation to the City’s interest in limiting the transmission of COVID-19. If anything,

organizers like the PVV who try to follow the City’s rules and obtain a permit would be more

likely to follow the City’s safety requirements during their protected activity. The Supreme Court



                                                  19
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 20 of 24




has often struck down ordinances where the distinction between two types of speech or

expression is unrelated, or only tangentially related, to the interest asserted by the government.

E.g., Discovery Network, 507 U.S. at 424 (“[n]ot only does Cincinnati's categorical ban on

commercial newsracks place too much importance on the distinction between commercial and

noncommercial speech, but in this case, the distinction bears no relationship whatsoever to the

particular interests that the city has asserted”); Carey v. Brown, 447 U.S. 455, 465 (1980) (statute

permitting labor picketing but not non-labor picketing could not be sustained when “nothing in

the content-based labor-nonlabor distinction has any bearing whatsoever on [the Government’s

asserted interest of] privacy”); Village of Schaumberg v. Citizens for a Better Env’t, 444 U.S.

620, 636 (1980) (requirement that charitable solicitors use seventy-five percent of funds

collected for charitable purposes only “peripherally promoted” the city's interest in “protecting

the public from fraud, crime and undue annoyance”). The City’s ban should suffer the same fate.

       In addition, the City makes no allowance for other measures that could satisfy its interest

in combatting COVID-19, and still permit the exercise of the right to assembly and free speech.

Thus, there is no provision in the City’s ban to consider, e.g., adherence to social distancing,

masking, or other CDC guidelines. For this reason, too, the Event Moratorium is not narrowly

tailored. Rather, the City has taken the easy – and unconstitutional – way out by simply banning

speech altogether.

       Furthermore, the City’s suggestion that PVV might roll the dice and gather without a

permit because the City and police have not been forcibly dispersing peaceful gatherings, PVV

Compl. at ¶¶ 41-46, does not change the fact that the City still treats such speech worse than

protests by refusing to undertake the associated up-front coordination with the PVV to protect



                                                 20
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 21 of 24




parade participants from traffic. PVV wants to follow the law and obtain a permit, even though

theoretically it could be deceptive and have its members and supporters show up simultaneously

for an impromptu “protest” parade. The solution is to enjoin the Event Moratorium, not to

encourage people to flout it. By contrast, the City has routinely undertaken protective steps for

protestors – but refuses to do so for parade organizers. Moreover, the City’s response ignores the

impermissible chilling effect that the ban has on PVV and others’ First Amendment protected

activities, as their conduct would still be considered unlawful. As a practical matter, it would

make no sense for parade organizers to plunge forward without a permit and risk legal liability

(not to mention public criticism). It is both unfair and unconstitutional to deny the planners of

parades the same deployment of municipal resources – for example, traffic control and police

presence – that recent protests have enjoyed.

       The City’s suggestion that it will not use law enforcement to disperse gatherings, PVV

Compl. ¶ 53, does not help the Event Moratorium pass constitutional muster. Rather, the City’s

representations that it will not stringently apply its own policy “is pertinent only as an implicit

acknowledgment of the potential constitutional problems with a more natural reading.” United

States v. Stevens, 559 U.S. 460, 480 (2010).

       In Butler v. Wolf, 2020 WL 5510690 (W.D. Pa. Sept. 14, 2020), applying the time, place,

and manner framework, the district court recently struck down a statewide ban on large

gatherings in Pennsylvania. It held that the numerical restrictions for indoor and outdoor

gatherings, encompassing all First Amendment activity, were not narrowly tailored and “placed

substantially more burdens on gathering than needed to achieve their stated purpose.” Id. at *15.

There, the court also noted that commercial activity was treated more favorably than “political,



                                                 21
         Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 22 of 24




social, cultural, educational and other expressive gatherings” that should receive greater

protection. Id. Here, the case is even stronger, as the City allows some First Amendment activity

but not others – and in a way that is completely unrelated to its public safety interest.

         A permissible time, place, and manner regulation must also “leave open ample

alternative channels of communication.” Menotti v. City of Seattle, 409 F.3d 1113, 1138 (9th Cir.

2005) (citations omitted). “While the First Amendment does not guarantee the right to employ

every conceivable method of communication at all times and in all places, a restriction on

expressive activity may be invalid if the remaining modes of communication are inadequate.”

Members of City Council of City of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 812 (1984)

(internal citation omitted). Here, the PVV wishes to celebrate and commemorate the shared

sacrifice of its members who served during the Vietnam War. By actually following the City’s

announced policy instead of taking the law into its own hands, its members are restricted from

doing so while protestors or assemblies who do not seek a permit are allowed to congregate on

Philadelphia’s streets without any limits whatsoever. Again, the answer to this blatant

contradiction is not to restrict protest activity. Rather, it is to invalidate the City’s

unconstitutional ban and allow the PVV and other groups the same opportunity to express their

views.




                                                   22
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 23 of 24




IV.    CONCLUSION

       Based on the allegations in the Complaint, the City’s policy is unconstitutional. The

policy prohibits a myriad of protected public gatherings, while simultaneously allowing the

speech/assembly of groups of any size if they take to the streets to demonstrate without a permit

and without any public health precautions at all. This differential treatment bears no relationship

to the City’s COVID-related public safety interest. The First Amendment simply does not allow

this. Rather, it protects peaceful public speech – whether in an expressive parade or political

protest – regardless of the views expressed.

       The United States respectfully submits that the Court consider the above arguments in

deciding whether the Event Moratorium violates the Constitution.


                                                      Respectfully submitted,
 ERIC S. DREIBAND                                     /s/William M. McSwain
 Assistant Attorney General                           WILLIAM M. MCSWAIN
                                                      United States Attorney
 JOHN B. DAUKAS
 Principal Deputy Assistant Attorney General          GREGORY B. DAVID
                                                      Assistant United States Attorney
 ALEXANDER V. MAUGERI                                 Chief, Civil Division
 Deputy Assistant Attorney General
 U.S. Department of Justice                           ERIC D. GILL
 Civil Rights Division                                JACQUELINE C. ROMERO
 950 Pennsylvania Ave, NW                             Assistant United States Attorneys
 Washington, DC 20530                                 Eastern District of Pennsylvania
                                                      615 Chestnut St., Suite 1250
                                                      Philadelphia, PA 19106-4476
                                                      (215) 861-8200

                                                      Counsel for the United States




                                                23
        Case 2:20-cv-05418-NIQA Document 4 Filed 10/30/20 Page 24 of 24




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all

CM/ECF users associated with this case.

                                             /s/ Eric D. Gill
                                             Assistant U.S. Attorney




                                                24
